El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Este recurso nos permite examinar importantes cuestiones en torno a la extensión de la inmunidad contra reclamaciones de obreros por lesiones sufridas en el curso del empleo que le confiere a los patronos la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmen-dada, 11 L.ER.A. sec. 1 et seq.
La Corte de Apelaciones de Estados Unidos para el Primer Circuito (en adelante Corte de Apelaciones) nos sometió dos (2) interrogantes a través del trámite de certificación interjuris-diccional provisto por la Regla 27 del Reglamento de este Tribunal, 4 L.PR.A. Ap. I-A, y la Regla 53.1(c) de Procedimiento Civil, 32 L.ER.A. Ap. III. En esencia, debemos resolver si una corporación matriz puede considerarse “patrono estatutario” de los empleados de su subsidiaria y gozar así de inmunidad contra demandas por daños y perjuicios ocasionados en accidentes del trabajo. La controversia es novel en nuestra jurisdicción y no existe unanimidad de criterio en aquellas que la han considerado. Veamos el cuadro de hechos en que se produce de acuerdo con lo certificado por dicha corte y según el expediente del recurso.
I — !
Allá para 1970 Parke Davis & Company (en adelante Parke), una compañía norteamericana dedicada a la manufactura, distri-bución y venta de productos farmacéuticos, estableció e incorporó una subsidiaria, la Parke Davis Labs (en adelante Labs) para *6operar con oficinas principales en Fajardo, Puerto Rico.(1) Parke es propietaria de la totalidad de las acciones de Labs. Esta última fue creada como corporación independiente y, como resultado, se ha beneficiado de los incentivos contributivos existentes en Puerto Rico en virtud de la See. 936 del Código de Rentas Internas federal. (2) Desde el inicio de sus operaciones, Labs ha manufac-turado y empacado anticonceptivos orales.
Entre las mencionadas corporaciones existen dos (2) acuer-dos: uno de 1ro de septiembre de 1969 de Licencia y Asistencia Técnica (.License and Technical Assistance Agreement) y otro de 1ro de diciembre de 1973 para Asistencia Técnica (Technical Assistance Agreement). En éstos Parke le confiere a Labs un perlniso no exclusivo de utilizar sus patentes, inventos y marcas en su proceso de manufactura y se compromete a proveerle a su subsidiaria la información técnica necesaria para la manufactura de ciertos productos, así como los criterios de control de calidad, las especificaciones de empaque y otras directrices análogas. Según los términos contractuales, Parke proporcionaría además la asistencia técnica necesaria en varios aspectos operacionales, entre éstos, la seguridad de los empleados.
Por la concesión del permiso Labs acordó pagarle a Parke una regalía de 5% de sus ventas. Del mismo modo se comprometió a reembolsarle el costo de los servicios técnicos ofrecidos más el 15%. Por otro lado, Parke se reservó el derecho a realizar inspecciones del proceso de manufactura y de los productos.
Desde la perspectiva de la subsidiaria, los acuerdos no obli-gaban a Labs a vender sus productos exclusivamente a Parke sino que le permitían vender sus productos a terceros sin limitación alguna. No obstante, Labs siempre ha vendido todos sus produc-tos a Parke.
*7Los demandantes son mayormente un grupo de empleados (3) de Labs que sufrieron una serie de trastornos fisiológicos causa-dos por haber sido expuestos a hormonas en el curso de su trabajo. (4) Demandaron a Parke y a varios oficiales de Labs en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico (en adelante Corte de Distrito). Alegaron que los demanda-dos fueron negligentes al no proveerles condiciones adecuadas de trabajo, no facilitarles la ropa y el equipo necesario para la seguridad en el empleo, no instruirles ni supervisarles adecuada-mente sobre el uso del equipo de seguridad y no advertirles sobre los peligros en el manejo y exposición de las sustancias que se usan en el proceso de manufactura. Desfilada toda la prueba, un jurado rindió un veredicto a favor de los demandantes y eventual-mente el tribunal fijó la indemnización en $2,815,000. (5)
Los demandados apelaron y entre sus planteamientos señalan que la sentencia de la Corte de Distrito debe ser revocada por estar todos cobijados por la inmunidad patronal de la Ley de Compensaciones por Accidentes del Trabajo. Sometida la apela-ción, la Corte de Apelaciones entendió necesario certificarnos las cuestiones de derecho siguientes:
(1) ¿Aplica la doctrina de “patrono estatutario” en el contexto de una relación entre corporaciones matriz-subsidiaria, cuando la matriz es dueña de la totalidad de las acciones de la subsidiaria, y las corporaciones están unidas en sus actividades relevantes al caso por un acuerdo de licencia?
(2) Si aplica ¿debe hacerse la determinación de “patrono estatutario” únicamente a base del acuerdo, o pueden los tribunales considerar la relación defacto basada, por ejemplo, en la estructura corporativa de la relación matriz-subsidiaria o en la naturaleza económica de la relación? (Traducción nuestra.) Certificación, págs. 16-17.
*8Al tratarse de cuestiones de derecho puertorriqueño que son determinantes para la resolución de la apelación, (6) en ausencia de precedentes claros en nuestras decisiones y al contar con una adecuada relación de hechos relevantes, hemos aceptado la certificación solicitada. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982); Medina & Medina v. Country Pride Foods, 122 D.P.R. 172 (1988).
Considerada la trascendencia de la controversia, le requeri-mos al Fondo del Seguro del Estado que sometiera su posición por escrito. Tenemos el beneficio de su comparecencia. También hemos aceptado un alegato de Squibb Manufacturing, Inc. en calidad de amicus curiae. Agotado el trámite reglamentario, nos encontramos en posición de resolver.
II
De acuerdo con el régimen de compensaciones a obreros establecido por la Ley de Compensaciones por Accidentes del Trabajo, cuando un empleado sufre lesiones, enfermedades, se inutiliza o pierde la vida como consecuencia de “cualquier acto o función inherente a su trabajo” y su patrono está asegurado de acuerdo con la. ley, su derecho a obtener resarcimiento está limitado a la compensación dispuesta en el estatuto, la cual es administrada a través del Fondo del Seguro del Estado. Véanse los Arts.' 2 y 20 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.RR.A. sees. 2 y 21.
El obrero así lesionado carece de una causa de acción para demandar a su patrono ante los tribunales de justicia .por los daños y perjuicios sufridos, irrespectivamente del grado de negligencia patronal que pueda haber mediado. De Jesús v. *9Osorio, 65 D.P.R. 640, 643 (1946); Cortijo Walker v. Fuentes Fluviales, 91 D.P.R. 574, 580 (1964); B.C.R. Co., Inc. v. Tribunal Superior, 100 D.P.R. 754, 758-759 (1972); Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789, 792 (1978).
Este sistema, “integrado sobre la base de una responsabilidad objetiva social”, Cortijo Walker v. Fuentes Fluviales, supra, págs. 578-579, fue implantado para eliminar el desamparo en que quedaban los obreros que sufrían accidentes en el trabajo, quienes para poder obtener compensación tenían que demostrar judicialmente la negligencia de su patrono. En el mejor de los casos se producía un remedio monetario tardío; en el peor, ninguno. En el diseño del esquema se comprometió el mayor resarcimiento disponible según las normas generales del derecho civil a cambio de una módica pero segura compensación estatutaria fundamentada en un criterio de dependencia. Id., pág. 579.
No obstante, cuando la lesión, enfermedad o muerte que origina el derecho a la compensación del obrero ocurre en circunstancias que hacen responsable a un “tercero”, la Ley de Compensaciones por Accidentes del Trabajo no afecta la responsabilidad civil del causante del daño que es ajeno a la relación patrono-empleado. El estatuto no pretende extender la inmunidad contra reclamaciones de obreros a extraños. Véase 2A Larson’s Workmen’s Compensation Law Sec. 71.10 (1988). En esta situación se reconoce que tanto el obrero lesionado como el Fondo del Seguro del Estado, en subrogación por los beneficios pagados al empleado, pueden reclamarle judicialmente al tercero. Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. see. 32.
Fara financiar el sistema de compensaciones, el estatuto establece un sistema de seguro compulsorio para todos los patronos del país. Véanse los Arts. 2 y 18 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. sees. 2 y 19. La ley no sólo obliga a los patronos a pagar el seguro de sus empleados, sino que el patrono también es responsable subsidia-*10ñámente del pago de las primas (el “impuesto”) por los obreros de una persona que “ajustó” con él o los de “un contratista o subcontratista independiente” que ha contratado con él cuando estos últimos no están asegurados:
Todo patrono asegurado al dar cuenta con sus nóminas anuales, deberá incluir en tales nóminas los salarios pagados a todos los obreros y empleados que estuvieren trabajando o fuere a emplear bien por ajuste, o ya bajo una persona con quien ajustó el patrono o bajo un contratista o subcontratista independiente empleado o contratado por dicho patrono, y toda cuenta, o impuesto cobrado por el Estado se basará sobre la nómina corriente del patrono, en las cuales deberán estar incluidos los trabajadores antes mencionados; Disponiéndose, que esta disposición no será aplicable a los patronos para quienes se hiciere trabajo por un contratista independiente que estuviere asegurado como patrono de acuerdo con las disposi-ciones de este Capítulo. Art. 19 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. sec. 20.
Este artículo incorpora la “cláusula de contratista” (contractor-under) en nuestra ley. La mayoría de las jurisdicciones norteamericanas tienen disposiciones similares. Véase, en general, Larson’s, supra, Vol. 1C, Secs. 49.00 y 49.11. Uno de sus propósitos es evitar la potencial evasión de la cubierta de ley que puede ocurrir si un patrono, para reducir sus costos, subcontrata parte de su trabajo ordinario con contratistas no asegurados. íd., Sec. 49.00.
El lenguaje de carácter amplio del citado precepto también intenta asegurar que el Fondo del Seguro del Estado obtenga suficiente información sobre las nóminas pagadas para que eventualmente pueda computar y facturar las primas. Si un patrono incumple con su obligación, aquella persona que lo contrató para la realización de una obra o la prestación de un servicio deberá suplir el incumplimiento.
Al interpretar el Art. 19 de la Ley de Compensaciones por Accidentes del Trabajo, supra, señalamos que su propósito es “no sólo evitar la evasión de la ley, sino proteger a los obreros y *11empleados de subcontratistas irresponsables y no asegurados mediante la imposición de responsabilidad al contratista principal que, al seleccionar al subcontratista, puede exigirle protección adecuada contra accidentes del trabajo”. Colón Santiago v. Comisión Industrial, 97 D.P.R. 208, 209 (1969). Precisamente, en Colón Santiago v. Comisión Industrial, supra, pág. 210, utiliza-mos por primera vez el término “patrono estatutario” para referirnos al contratista principal y distinguirle del sub-contratista, el patrono real o contractual del empleado que reclama por un accidente laboral, cuando el principal puede estar cobijado por la inmunidad patronal.
En Lugo Sánchez v. A.F.F., 105 D.P.R. 861 (1977), tuvimos la oportunidad de considerar la viabilidad de una demanda en daños y perjuicios por lesiones sufridas en el curso del trabajo instada por un empleado de un contratista independiente asegurado. La acción iba dirigida contra el dueño de un proyecto en construcción que había contratado la obra con el patrono real del obrero. Resolvimos que en aquellas situaciones en donde surge la descrita relación contractual, el principal contratante o dueño de la obra no es un “tercero” dentro del significado del Art. 31 de la mencionada ley, supra, sino un “patrono estatutario”, inmune a reclamaciones de obreros por estar expresamente exento de la obligación de asegurar en aquellos casos en donde el contratista independiente estuviera asegurado. íd., págs. 864-865. Véanse, también: Vda. de Costas v. P.R. Olefins, 107 D.P.R. 782, 785 (1978); Rodríguez v. Union Carb. Grafito, Inc., 107 D.P.R. 848, 849-850 (1978).
Nuestra jurisprudencia únicamente ha reconocido la figura del “patrono estatutario” dentro del contexto de un contrato o subcontrato de obra o de servicios, y sólo para aquellos dueños de obra, principales contratistas o subcontratistas que tuvieran —con relación al trabajador lesionado— la obligación legal común de asegurarlo con el Fondo del Seguro del Estado. Véanse: Lugo Sánchez v. A.F.F., supra, págs. 866-867; F.S.E. v. E.L.A., 111 D.P.R. 402, 405 (1981). For estos motivos, en Ruiz *12Díaz v. Vargas Reyes, 109 D.P.R. 761, 763 (1980), rechazamos incorporar en Puerto Rico la doctrina de la inmunidad de comu-nidad familiar que propugna inmunizar a todos los patronos participantes de un mismo proyecto contra reclamaciones de los obreros que en éste se desempeñan.
En Ruiz Díaz v. Vargas Reyes, supra, pág. 765, señalamos que “[e]l factor determinante de inmunidad lo es la existencia de ese vínculo directo o indirecto entre el trabajador que sufre el accidente y el patrono en el curso de cuyo empleo y como consecuencia del cual ocurre la lesión”. En ausencia de ese nexo jurídico que relaciona al patrono directo del obrero con el causante de la lesión en la “obligación legal común” de asegurar al empleado con el Fondo del Seguro del Estado, estaremos ante el “tercero” desprovisto de la protección estatutaria contra demandas de obreros lesionados en el trabajo.
I — I I — I I — I
En el caso de autos, la relación contractual de la demandada Parke con Labs —el patrono real de los empleados demandan-tes— no corresponde a la vinculación contratista principal-subcontratista o la de dueño de obra-contratista en el contexto de un contrato de obra o de servicios. Ha sido únicamente en estas situaciones donde hemos aplicado la doctrina de “patrono estatutario”.
Los contratos de licencia y asistencia técnica entre ambas corporaciones no son contratos de obra. Tampoco los contratos de asistencia técnica convierten a Parke en el patrono estatutario de los empleados de Labs, ya que aunque son contratos de servicios relacionados con el negocio del principal contratante, de acuerdo con sus términos, es Parke la que está obligada a prestarlos para Labs. En el mejor de los casos la relación se da a la inversa. Es decir, Labs sería el patrono estatutario de los empleados de Parke que le prestan servicios técnicos a la subsidiaria. De acuerdo con nuestra jurisprudencia, Parke no puede considerarse el patrono *13estatutario de los empleados de Labs en ausencia de un contrato de obra o de servicios en el que Labs se obligue a realizar un trabajo para Parke. Es sólo en esta situación que surge la “obligación legal común” de Parke y Labs de asegurar a los empleados de Labs.C7)
Parke argumenta que debe considerarse como patrono estatutario de los demandantes porque su subsidiaria Labs llevaba a cabo parte de su producción. Su tesis es que “un patrono estatutario es simplemente alguien que emplea a otra persona para que haga parte de su trabajo” (Alegato de los apelantes, pág. 6) y que para estos fines el tribunal puede examinar la naturaleza de todas las relaciones económicas y la vinculación de facto entre las partes sin tener que limitarse al contrato. No tiene razón.
La relación contractual entre los protagonistas de la doctrina de “patrono estatutario” siempre ha sido medular en su aplica-ción. Véanse: Lugo Sánchez v. A.F.F., supra, pág. 865 (“[D]entro de su relación contractual con la constructora Zachry, la Autori-dad de las Fuentes Fluviales es un patrono, llámese principal o ‘estatutario’” (énfasis suplido)); Vda. de Costas v. P.R. Olefins, supra, pág. 785 (“[l]a determinación de si un demandado es o no patrono estatutario depende de las relaciones contractuales entre dicho demandado y el patrono real de los obreros” (énfasis suplido)).
Además, aun cuando aceptáramos la existencia de un contrato de suministro entre ambas corporaciones, las compraventas sucesivas de Parke de los lotes de anticonceptivos producidos en Labs son insuficientes para activar la inmunidad de la cláusula de contratista. La compraventa no es el contrato que describe el Art. 19 de la Ley de Compensaciones por Accidentes *14del Trabajo, supra. Véase Atiles, Admor. v. Comisión Industrial, 67 D.P.R. 503, 505 (1947). El mero hecho de que Labs le vendiera siempre toda su producción a Parke sin estar obligada a ello, no puede conferirle a la compradora inmunidad como patrono de los empleados de la vendedora.
De igual manera, el mero hecho de que Parke sea la tenedora de la totalidad de las acciones de Labs no activa la inmunidad. Larson’s, supra, Sec. 72.13, pág. 14-75. Ya así lo habíamos resuelto en López Rodríguez v. Delama, 102 D.P.R. 254 (1974). Allí decidimos revisar la desestimación de una demanda de daños y perjuicios presentada por una empleada de una corporación que mientras era transportada en un vehículo conducido por un accionista y oficial de su patrono, luego de la jornada de trabajo, sufrió lesiones debido a un accidente de tránsito. La empleada no reclamó compensación al Fondo del Seguro del Estado, aun cuando se trataba de un accidente cubierto por la ley. Tampoco demandó a su patrono, sino que instó la acción contra el conductor del vehículo y su compañía aseguradora. El tribunal de instancia resolvió que, tratándose de un accideñte del trabajo, el derecho a obtener compensación a través del Fondo del Seguro del Estado era el único remedio de la demandante.
Al revocar la sentencia allí recurrida dijimos:
Aunque no existe unanimidad de criterio, la doctrina prevale-ciente sostiene que la inmunidad que le confiere el estatuto al patrono asegurado no se extiende a los directores, oficiales, accio-nistas, administradores o co-empleados de dicho patrono. ... En ausencia de expresión legislativa sobre el significado del vocablo “terceras personas” usado en el Art. 31 de la Ley, debemos conferirle su significado usual asumiendo que incluye a toda persona aparte del empleado lesionado y su patrono asegurado. . . . [N]o hay justificación en extender la inmunidad que confiere la ley a directores, oficiales u otros empleados del patrono asegurado que no contribuyen personalmente para sufragar los gastos del Fondo cuando éstos han incurrido en negligencia y han causado daños a *15otros empleados. (Énfasis suplido.) López Rodríguez v. Delama, supra, págs. 258-259. (8)
Rechazamos de esa forma extender automáticamente la inmu-nidad patronal a todas aquellas personas que ocupan cargos o son dueñas de la entidad corporativa que emplea al lesionado.
En virtud de lo expuesto, consideramos que la relación jurídica entre Parke y Labs no es la que describe la cláusula de contratista de la Ley de Compensaciones por Accidentes del Trabajo. Para que una corporación matriz pueda considerarse “patrono estatutario” de los empleados de su subsidiaria es necesario que exista un contrato de ajuste, de obra o de servicios entre ambas corporaciones de modo que la matriz advenga obligada a efectuar los pagos de las primas al Fondo del Seguro del Estado, en el caso en que la subsidiaria no lo haga. Los hechos de este caso no activan la inmunidad patronal a que se refiere el Art. 19 de la Ley de Compensaciones por Accidentes del Trabajo, supra. (9)
IV
No podemos concluir sin antes apuntar que la inmunidad patronal que se fundamenta en la cláusula de contratista del Art. 19 de la Ley de Compensaciones por Accidentes del Trabajo, supra, no debe confundirse con la doctrina del álter ego. Como bien señalan los propios apelantes, cuando se descorre el velo corporativo de la subsidiaria, al demostrarse que ésta no es más que un álter ego de la matriz, ambas corporaciones se tratan jurídicamente como si fueran una sola para todos los propósi-*16tos. (10) En ese caso la matriz tendría inmunidad, no por conside-rarse patrono estatutario del obrero lesionado sino por ser su patrono directo. Ahora bien, ninguna de las partes ha intentado descorrer el velo corporativo en el caso de autos. (11)
Finalmente, rechazamos establecer sin apoyo estatutario al-guno soluciones adoptadas en otras jurisdicciones para resolver controversias de éste tipo, máxime cuando no existe un consenso de enfoques. Véanse, e.g.: Nota, Adopting an Economic Reality Test when Determining Parent Corporations’ Status for Workers’ Compensation Purposes, 12 J. Corp’n L. 569 (1987); C. Davis, Workmen’s Compensation-Using an Enterprise Theory of Employment to Determine Who is a Third Party Tort-Feasor, 32 U. Pitt. L. Rev. 289 (1971). Compete a la Asamblea Legislativa tomar las medidas que sean pertinentes para corregir cualquier posible inequidad en el régimen de compensaciones a obreros.
En conclusión, contestamos las preguntas certificadas de la forma siguiente: no aplica la doctrina de “patrono estatutario” en el contexto de una corporación matriz que posea todas las acciones de la subsidiaria cuando cada una tiene su propia personalidad jurídica y entre ellas únicamente existen unos acuerdos de licencia y asistencia técnica. Independientemente de la naturaleza de la estructura corporativa, la relación contractual entre las empresas es medular en la determinación de la aplicación de la doctrina de “patrono estatutario”. Después de todo es de esta manera objetiva que el Administrador del Fondo del Seguro del Estado podrá evaluar si la corporación matriz tenía o *17no la obligación legal de asegurar a los empleados de su subsidia-ria en el caso en que esta última no los haya asegurado. (12)

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió opinión concu-rrente. El Juez Asociado Señor Rebollo López al disentir expresa en la sentencia que: “la opinión que en el presente caso emite una mayoría del Tribunal con el propósito de contestar las ‘interrogantes’ que nos sometiera la Corte de Apelaciones de los Estados Unidos para el Primer Circuito, relativas las mismas a la aplicación de la doctrina de ‘patrono estatutario’ en el contexto de una relación entre corporaciones matriz-subsidiaria, resulta ser una fútil e inoperante por cuanto la misma no acierta en articular unas guías claras de derecho que le permitan a los tribunales, ni a los funcionarios administrativos concernidos, resolver los casos que sobre esta materia lleguen ante su consideración. En adición, la ‘norma de derecho’ expuesta por la mayoría del Tribunal en relación con esta materia es una que puede ser ‘burlada’, y evadida con suma facilidad, por las corporaciones envueltas en situaciones similares.” El Juez Asociado Señor Ortiz disiente sin opinión escrita.
—O—

(1) Originalmente la subsidiaria se llamaba Partab Corporation.


(2) Para poder acogerse a estos beneficios, por lo menos el 80% del ingreso bruto de la corporación debe derivarse de fuentes dentro de Puerto Rico y por lo menos 75% del ingreso debe provenir de una actividad de comercio o industria en Puerto Rico. Como cuestión práctica, una compañía estadounidense debe organizar una corporación subsidia-ria para hacerse cargo de las operaciones de la isla si quiere disfrutar de los incentivos contributivos de esta legislación federal. 26 U.S.C. sec. 936(a)(2).


(3) También figuran como demandantes algunos familiares de empleados.


(4) Entre éstos: depresión, pérdida de libido, esquizofrenia, mareos, dolores de cabeza, fibromas y desórdenes gastrointestinales.


(5) Originalmente el Jurado determinó los daños en más de siete (7) millones de dólares, pero las cuantías fueron reducidas por la corte mediante el procedimiento de remittitur.


(6) Aunque se levantan otros errores que dispondrían del caso sin tener que resolver la cuestión certificada, éstos no aplican a todos los demandantes.
Luego de examinar el Vol. I del apéndice del expediente en apelación ante el Primer Circuito, igualmente consideramos sin mérito el argumento de los demandantes de que la cuestión certificada no fue levantada en primera instancia. La Corte de Apelaciones de Estados Unidos para el Primer Circuito (Corte de Apelaciones), al certificarnos la controversia, aparentemente también lo entendió así.


(7) No tiene razón Parke Davis & Company (en adelante Parke) cuando argumenta que es responsable del pago de las primas del seguro obrero de Parke Davis Labs (en adelante Labs) en el caso que su subsidiaria no lo haga. La ley no le impone a los accionistas de una corporación la obligación de asegurar a los empleados de ésta. Más aún, como regla general, los accionistas no son responsables de las deudas y obligaciones de la corporación.


(8) Esta doctrina se ha convertido en minoritaria. En la actualidad sólo diez (10) estados la mantienen; no obstante, el cambio se ha producido principalmente por acción legislativa. 2A Larson’s Workmen’s Compensation Law Secs. 72.11 y 72.22, págs. 14-68, 14-116 a 14-117 (1988).


(9) Sobre la responsabilidad civil de Parke a la luz de las normas de nuestro Derecho, no nos corresponde pasar juicio. La cuestión no nos ha sido certificada. Ni siquiera ha sido levantada como error por los apelantes ante la Corte de Apelaciones.


(10) Alegato de los apelantes, pág. 12. Los apelados también están de acuerdo. Réplica de los demandantes-apelados, pág. 2.


(11) Sin embargo, véase Boggs v. Blue Diamond Coal Co., 590 F.2d 655, 661-663 (6to Cir. 1979), donde se resuelve que una vez los dueños de una empresa dividen el negocio en corporaciones separadas, los “principios de reciprocidad” requieren que los tribunales del mismo modo reconozcan las personalidades jurídicas distintas al momento en que un obrero lesionado demanda por un accidente del trabajo.


(12) En vista de esta contestación, es innecesario contestar la segunda pregunta certificada.